                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA


TAMAS HORVATH,                          )             3:16-cv-00553-MMD-WGC
                                        )
                  Plaintiff,            )             MINUTES OF THE COURT
                                        )
        vs.                             )
                                                      October 4, 2019
                                        )
BRIAN WILLIAMS, SR., et al.,            )
                                        )
                  Defendants.           )
________________________________________


PRESENT:    THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:       KATIE LYNN OGDEN      REPORTER:    NONE APPEARING

COUNSEL FOR PLAINTIFF(S):     NONE APPEARING

COUNSEL FOR DEFENDANT(S):     NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Before the court is Plaintiff Tamas Horvath’s Motion to Extend Time to Respond to
Defendants’ Motion for Summary Judgment (ECF No. 91).

       Plaintiff Horvath’s Motion to Extend Time to Respond to Defendants’ Motion for
Summary Judgment (ECF No. 91) is Granted. Plaintiff has until November 7, 2019, to file a
response.

      IT IS SO ORDERED.

                                               DEBRA K. KEMPI, CLERK

                                               By:                /s/
                                                       Deputy Clerk
